DETAILED ACTION
Claim Objections
Claims 22 and 27 is objected to because of the following informalities:  “claim 1” is believed to be in error for --claim 21--.  Appropriate correction is required.
Claims 23-26 is objected to because of the following informalities:  “claim 2” is believed to be in error for --claim 22--.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  “claim 7” is believed to be in error for --claim 27--.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  “claim 8” is believed to be in error for --claim 28--.  Appropriate correction is required.
Claims 31 and 34 are objected to because of the following informalities:  “claim 10” is believed to be in error for --claim 30--.  Appropriate correction is required.
Claim 32-33 are objected to because of the following informalities:  “claim 11” is believed to be in error for --claim 31--.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  “claim 14” is believed to be in error for --claim 34--.  Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  “claim 15” is believed to be in error for --claim 35--.  Appropriate correction is required.
Claims 38 and 40 are objected to because of the following informalities:  “claim 17” is believed to be in error for --claim 37--.  Appropriate correction is required.
Claim 39 are objected to because of the following informalities:  “claim 18” is believed to be in error for --claim 38--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25, 27, 30-32, 34 and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel 7,509,809.
	In regards to Independent Claims 21 and 30, Patel teaches a combustor (16) for a turbine engine (10) comprising: a combustor liner (26) having an inner surface (surface of 26 facing 32) defining a combustion zone (32); an annular dome (34) mounted upstream of the combustion zone; a plurality of mixer assemblies (50) spaced circumferentially around the annular dome (as shown in figure 4) to form a fuel-air mixture (58), the fuel-air mixture comprising an axial component and a circumferential component, that is provided to the combustion zone (axial and circumferential components to fuel cone 58, formed by air swirlers 57 generating a circumferential component with the axial component shown in the figures); a field defining an area of the combustor liner (area 45) having a plurality of sparsely-spaced film holes (48) defining a first distance between adjacent sparsely-spaced film holes (spacing between holes 48); and a patch (60) defining an area located within the field at a location where the circumferential component interacts with the combustor liner during operation (60 immediately downstream from each nozzle 50, such that air entering through holes 46 of patch 60 interact with fuel mix cone 58, Col. 4, ll. 19-25), the patch having a plurality of densely-spaced shield holes (46) defining a second distance between adjacent densely-spaced shield holes, the second distance smaller than the first distance (spacing between 46 less than spacing between 48, Col. 4, ll. 28-30).
	Regarding Dependent Claims 22-23 and 31, Patel teaches that the plurality of sparsely-spaced film holes are angled at an oblique angle with respect to the inner surface to 
	Regarding Dependent Claims 24, 25 and 32, Patel teaches that the plurality of densely-spaced shield holes (46) are angled at the same angle as the plurality of sparsely-spaced film holes (48) with respect to the inner surface (holes 46 and 48, which are a subset of holes 44, are angled downstream to form a film along the inner surface of the liner, Col. 3, ll. 46-51).
	Regarding Dependent Claims 27 and 34, Patel teaches that the plurality of sparsely-spaced film holes include a first cross-sectional area and the plurality of densely-spaced shield holes include a second cross-sectional area that is different than the first cross-sectional area (Col. 4, ll. 39-47).
	In regards to Independent Claim 37, Patel teaches a method of reducing an interaction of a fuel-air mixture (58) with a cooling film (film generated by holes 48, and downstream holes, Col. 3, ll. 26-29) in a combustor (16) having a combustor liner (26) at least partially defining a combustion zone (32), the method comprising: flowing a cooling fluid (compressed air from 20) through a set of film holes (downstream holes through 26, Col. 3, ll. 26-29) in the combustor liner; forming a laminar flow of the cooling fluid along an inner surface of the combustor liner (effusion/film cooling of the inner liner walls, Col. 3, ll. 26-29); swirling a fuel-air mixture into the combustion zone to form an axial flow component and a circumferential flow component (swirling of fuel and air in cone 58 with air swirlers 57); flowing the cooling fluid through a set of shield holes (46) extending through the combustor liner in an area on the inner surface of the combustor liner where the circumferential flow component interacts with the laminar flow (area 60, Col. 4, ll. 19-25); and forming a shield flow for shielding the laminar flow from the circumferential flow component (cooling flow entering through 46 will protect laminar flow downstream of 60 in the same way as disclosed, with a trapezoidal shaped area adjacent to the fuel injectors and upstream from effusion holes).
Dependent Claim 38, Patel teaches flowing the cooling fluid through a set of film holes comprises flowing the cooling fluid through sparsely-spaced film holes in the combustor liner (holes 48 and downstream holes, Col. 3, ll. 26-29, which a sparsely-spaced as shown in figures 3 and 4, additionally, sparsely-spaced is a relative term in the context of the instant claim).
	Regarding Dependent Claim 39, Patel teaches flowing the cooling fluid through a patch of densely-spaced film holes (46) relative to the sparsely-spaced film holes (48) in the combustor liner (as shown in figures 3 and 4).
	Regarding Dependent Claim 40, Patel teaches changing a direction of the circumferential flow component with a momentum of the shield flow (cooling flow through 46 will impact fuel air mix 58 when they come into contact, Col. 5, ll. 22-28, where the structure and function of the cooling flow passing through cooling holes 46 is the same as the same disclosed structure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claims 22, 27, 31 and 34 above, and further in view of Beck 2009/0067998.
	Regarding Dependent Claims 26 and 33, Patel teaches the invention as claimed and discussed above.  However, Patel does not teach that the densely-spaced shield holes are orthogonal to the inner surface.  Beck teaches using film cooling holes (28) angled orthogonally .
	Claim 28, 29, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel as applied to claims 27 and 34 above, and further in view of Bunker 2016/0245094.
Regarding Dependent Claims 28 and 35, Patel teaches the invention as claimed and discussed above.  However, Patel does not teach that the plurality of sparsely-spaced film holes comprise a diffuser exit.  Bunker teaches using film cooling holes (96) with a diffuser exit (112).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the sparsely-spaced film holes of Patel with the diffuser of Bunker, in order to expand the cooling fluid to form a wider cooling film (paragraph [0039]).
Regarding Dependent Claims 29 and 36, Patel in view of Bunker teaches the invention as claimed and discussed above, and Patel further teaches that the densely-spaced shield holes comprise a circular cross-section (holes 46 shown in figures 3 and 4 are shown as circular).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741